PER CURIAM.
We affirm the deputy commissioner’s order awarding permanent total disability benefits (PTD), as there is substantial competent evidence to support the award. However, the deputy commissioner’s failure to make a finding of the date of maximum medical improvement precludes the parties from knowing when PTD benefits should begin. Therefore, the order is reversed in part and remanded to the deputy commissioner with instructions to make a determination of the date of maximum medical improvement.
SHIVERS, WENTWORTH and JOA-NOS, JJ., concur.